PER CURIAM.
The petition is granted and Romeka L. Scott is hereby afforded belated appeal from judgment and sentence in Leon County Circuit Court case number 2010 CF 2759 A. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D).
The circuit court is directed to appoint counsel to represent petitioner in her direct appeal if she qualifies for such an appointment.
PETITION GRANTED.
ROWE, RAY, and SWANSON, JJ., concur.